PER CURIAM.
The personal representative failed to comply with Florida Rule of Probate and Guardianship 5.240(a) and section 733.-604(1) and (2), Florida Statutes (1985) by failing to serve a copy of the notice of administration and a copy of the inventory on the surviving spouse as required by the rule and the statute. Notice of the death of the decedent does not constitute notice of the administration. Therefore the trial court erred when it held that appellant did not timely file his petition to set aside exempt property pursuant to section 732.-402(6), Florida Statutes (1985). According*1187ly, we reverse the order denying appellant’s petition to set aside exempt property and remand this cause to the trial court for further proceedings consistent with this opinion.
REVERSED AND REMANDED.
DELL and GUNTHER, JJ., concur.
LETTS, J., dissents without opinion.